       Case 9:19-cv-00056-DWM Document 58 Filed 05/21/20 Page 1 of 1

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                                                      FILED
                          MISSOULA DIVISION                           M~:y 2 12020
                                                                    ~ . U. so; .
                                                                             //net
                                                                     District Ot  Court
                                                                           M~ ontana
 WILDEARTH GUARDIANS, et al.,                          Lead Case No. ~- ouia
                                                     CV 19-56--M-DWM
             Plaintiffs,
                                                      Member Case No.
       and                                           CV 19-60--M-DWM

 SWAN VIEW COALITION, et al.,

             Consolidated Plaintiffs,                       ORDER

       vs.

 KURTIS E. STEELE, et al.,

             Defendants,

       and

DAVID BERNHARDT, et al.,

             Consolidated Defendants.


      Defendants having filed an Unopposed Motion for Expedited Briefing and

Consideration of Defendants' Motion for Protective Order,

      IT IS ORDERED that the motion (Doc. 57) is GRANTED. Plaintiffs'

response to the Motion for Protective Order (Doc. 56) is due May 29, 2020.
                        ?j-      /).J,4'(
      DATED this    ilf   day of.Mftttth, 2020.



                                        Donald Wj- Molloy, District Judge
                                        United States District Court
                                                        -
